                Case 21-13097-RAM         Doc 48    Filed 09/01/21     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA

IN RE:


                                                             Case Number: 21-13097
 Reinalso Martinez
       Debtor
____________________________/

                    NOTICE OF PARTIAL COMPLIANCE WITH ORDER (45)

         Nancy K Neidich, Standing Chapter 13 Trustee ("Trustee"), files this Notice of Notice of

Partial Compliance with the Order Setting Deadlines (45) a notice of confirmation will be

docketed. To avoid dismissal, the Debtor must provide evidence that wife is living in seperate

home or include wife's income by September 15, 2021 and speak with the staff attorney by

September 15, 2021.

                                      RESPECTFULLY SUBMITTED:

                                                     NANCY K. NEIDICH, ESQUIRE
                                                     STANDING CHAPTER 13 TRUSTEE
                                                     P.O. BOX 279806
                                                     MIRAMAR, FL 33027-9806

                                                     By: /s/___________________
                                                             Amy E. Carrington, Esq.
                                                             Senior Staff Attorney
                                                             FLORIDA BAR NO: 101877


COPY TO
Debtor's Attorney
